Citation Nr: 0525886	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  02-15 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines





THE ISSUE

Whether the forfeiture for fraud invoked against the veteran 
pursuant to 38 U.S.C.A. § 6103(a) was proper.





ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1972.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2002 forfeiture 
determination by the Compensation and Pension Service of the 
Department of Veterans Affairs (VA).  The claims file is 
within the jurisdiction of the VA Regional Office (RO) in 
Manila, the Republic of the Philippines.  In November 2003, 
the Board remanded this case for VCAA compliance.  VCAA 
notice was posted to the veteran on remand.  The veteran 
responded with the submission of additional evidence for 
consideration, and the case is now ready for appellate 
review.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.

2.  In advancing his claim for VA nonservice-connected 
pension benefits, the veteran submitted a VA Form 21-526, 
Application for Pension, in which he intentionally omitted 
the fact that he was a self-employed barber with regular 
income.  

3.  In May 2000, the veteran submitted a VA Form 21-28, 
Income Questionnaire, indicating that he had no income from 
any source and no employment, at a time when he was self-
employed as a barber.

4.  With the assistance of a claims fixer, the veteran caused 
to be submitted an affidavit from a putative employer 
indicating the veteran was physically disqualified from 
employment knowing that this document was false, fraudulent 
and forged.  

5.  The evidence establishes beyond any reasonable doubt that 
the appellant knew that he had gainful employment as a self-
employed barber at the time he falsely presented two 
documents to VA claiming to have no income from any source, 
and that he knowingly participated in the procurement and 
submission of a false and fraudulent affidavit indicating 
that he was unemployable.


CONCLUSION OF LAW

Beyond any reasonable doubt, the appellant knowingly 
presented false and fraudulent evidence and information for 
the purpose of securing VA nonservice-connected pension 
benefits and the declaration of forfeiture of all rights, 
claims and benefits under all laws administered by VA is 
proper.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 6103 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in the collection of such evidence.

The Board specifically remanded this appeal for VCAA 
compliance in November 2003.  In February 2004, the RO 
provided the veteran with formal VCAA notice.  He was 
requested to submit any evidence or information he might have 
in his possession.  He was informed of the evidence VA would 
be responsible to collect, of the evidence he was responsible 
to submit, and he was given a point of contact for any 
questions he might have.  During the pendency of this appeal, 
the veteran was provided with a proposed forfeiture of VA 
benefits, and informed of the reasons and bases for that 
action, and given a period of time to respond.  A field 
investigation was conducted into the facts and circumstances 
of the case.  The veteran availed himself of the opportunity 
of submitting multiple written statements on his own behalf.  
The veteran has been provided the laws and regulations 
governing forfeiture of VA benefits and a complete 
explanation of all actions taken in his case.  The Board 
finds that VCAA has been satisfied in this case.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Under the provisions of 38 U.S.C.A. § 6103(a), whoever 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by VA (except laws pertaining to insurance 
benefits) shall forfeit all rights, claims, and benefits 
under all laws administered by VA (except laws pertaining to 
insurance benefits).  

As a preliminary matter, the Board notes that the procedural 
and legal requirements necessary for a finding of forfeiture 
have been complied with.  See 38 C.F.R. § 3.905.

Analysis:  In September 1998, the veteran filed an 
application for VA nonservice-connected pension benefits on a 
standard VA Form 21-526.  In that form, at page 10, the 
veteran listed no income from any source and no employment.  
In May 2000, the RO issued a rating decision which found that 
the evidence on file did not show the veteran to be 
permanently and totally disabled for pension purposes.  In 
May 2000, the veteran submitted a VA Form 21-28, Income 
Questionnaire, which again indicated that he had no income, 
salary or wage from any source and no employment.  

Also in May 2000, submitted in the veteran's behalf was an 
April 2000 certification, purportedly signed by the 
administrative director of a private company, indicating that 
the veteran had applied for employment as janitor, but failed 
to pass the physical examination because of poor eyesight and 
hypertension.  This statement indicated the veteran was not 
fit to work.  Also submitted on the veteran's behalf was 
another certification, purportedly signed by the president of 
another private company, indicating that the veteran had 
applied for employment to his company, but was not hired 
because of poor eyesight and poor health.  It was again, 
identically stated that "he is not fit to work."  

In August 2000, the veteran was provided with a series of VA 
examinations which did document that the veteran had some 
physical problems including external hemorrhoids, 
hypertension, minimal arthritis of the knees and shoulders 
and sacroiliac, and low back arthritis, but collectively 
these physical examinations did not support a finding that 
the veteran was physically unable to perform any gainful 
employment.  

In February 2001, an individual assigned to conduct a field 
investigation into the veteran's claim filed a formal report.  
The signatory of one of the affidavits submitted to support 
the veteran's claim disclosed that his name was misspelled on 
the document and that his signature was forged.  He also 
indicated that applications for janitorial work were not 
handled by his office but with a completely different 
employment agency.  The other signatory to an affidavit 
supporting the veteran's claim was contacted and he did 
recall that the veteran had been an applicant for a position 
of driver.  When shown the document submitted on the 
veteran's behalf, this man confirmed the genuineness of his 
signature of the document.  He could not, however, produce 
any document to prove that the veteran had ever applied for a 
job at that company and, when asked the basis for the 
issuance of the certification, he responded that it had been 
based on the verbal report of another individual who had 
given the veteran a driving test, and that that person was 
now working in Saudi Arabia.  

A visit to the veteran's residence disclosed that the veteran 
was a barber and that he had a shop located at his personal 
residence.  Witnesses indicated that the veteran had been 
maintaining this barbershop for many years, and that it was 
his sole source of income.  Finally, the veteran himself was 
interviewed and advised of the forfeiture provisions of 
Title 38, United States Code.  At first, he claimed that the 
certifications he submitted were actually issued by the 
respective companies after his applications for employment 
had been turned down.  After telling him the results of one 
interview where the purported signatory indicated that his 
name was misspelled and forged on the document, the veteran 
admitted that the two certifications were both fraudulent.  
He also disclosed that these two certifications were given to 
him by a claims fixer who assisted him in his claim with the 
VA.  The veteran refused to give the name of the fixer, or to 
give any additional information, including a deposition, 
specimen signatures, and being photographed and 
fingerprinted.  

Based upon the evidence and information obtained during the 
field investigation, the RO notified the veteran in July 2001 
that it proposed to forfeit his rights to all VA benefits 
because he had intentionally submitted fraudulent evidence in 
furtherance of his claim for nonservice-connected disability 
pension.  This proposal clearly and properly informed the 
veteran of the basis for the proposed action and provided the 
veteran with an opportunity to respond.  In June 2002, the VA 
Compensation and Pension Service considered the proposed 
forfeiture action and all of the evidence on file and 
declared a forfeiture of VA benefits against the veteran 
based upon his violation of Title 38, U.S.C.A. § 6103(a).  

In perfecting this appeal, the veteran has tried to explain 
and/or mitigate his actions, but he has clearly admitted to 
the fact that he was in fact self-employed as a barber at the 
time he submitted VA forms and applications attesting to the 
fact that he had no employment or wages of any kind.  The 
veteran also indicated that he was not entirely aware of the 
extent to which his claim fixer was or may have been involved 
in organized crime and that when he had seen the error of his 
ways he disassociated himself entirely from these 
individuals.  He also indicated that he was afraid to name 
his claim fixer or to in any way assist in identifying him 
for fear for his own personal safety and that of his family 
members.  Following the most recent remand for VCAA 
compliance in November 2003, the veteran again submitted a 
statement and some additional evidence indicating that he had 
been refused employment and medical records indicating that 
he has some physical disabilities.

Upon careful and thorough consideration of all of the 
evidence on file, the Board finds that the veteran knowingly 
and willingly presented or caused to be presented to VA false 
and fraudulent claims or statements in support of his 
application for VA nonservice-connected pension benefits.  
Without question, the veteran submitted two VA forms in 
support of his application for pension benefits in which he 
affirmatively reported having no wages and no employment at a 
time when it was clear that he had been self-employed as a 
barber.  Although it appears clear from the evidence that the 
veteran was not a professional barber and would likely have 
been unable to secure employment with an association of 
professional barbers, and although he may have had rather 
meager earnings from his self-employment, he nonetheless 
knowingly and willingly presented false statements attesting 
to having no wages and no employment, when he knew this 
statement was false.  

Additionally, there is strong evidence that the veteran 
knowingly participated with a claims fixer in securing two 
affidavits from putative employers indicating that the 
veteran had applied for jobs with them but been refused based 
upon physical disability, when the veteran knew that he had 
not applied for such jobs and that these affidavits were 
materially false in their representations.  Without any 
reasonable doubt, the veteran knowingly and willingly 
participated in fraudulent behavior in an attempt to secure 
VA benefits.  These actions are clearly in violation of 38 
United States Code § 6103(a) and, as a result, the 
declaration of forfeiture against the veteran for all VA 
benefits (except insurance benefits) was proper and was 
certainly warranted.

The veteran states that, when he became aware of the extent 
to which his claims fixer may have been involved in criminal 
activity, he disassociated himself from that individual 
and/or any associated organization, and had subsequently 
stated that he would be willing to identify the claims fixer 
and/or other facts or circumstances surrounding his 
fraudulent claim.  Nonetheless, this repentant attitude does 
not excuse under law the veteran's earlier fraudulent 
actions.  There is certainly no evidence on file nor is there 
any argument from the veteran that he lacked the requisite 
mental capacity to appreciate the nature of his actions in 
attempting to secure VA pension benefits by fraudulent means.  
The Board notes that the procedural and legal requirements 
necessary for a finding of forfeiture have been followed.  
See 38 C.F.R. § 3.905.  The most recently submitted evidence 
of the veteran's difficulty in obtaining employment and 
medical records demonstrating disability is directed at the 
underlying claim for entitlement to VA pension benefits, but 
is not relevant to the issue now pending before the Board of 
the veteran's earlier fraudulent behavior.  


ORDER

Forfeiture of the veteran's VA benefits under 38 U.S.C.A. 
§ 6103(a) was proper, and his appeal is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


